     Case 4:18-cv-00745-O Document 31 Filed 02/08/21            Page 1 of 1 PageID 1343



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

CALLIE CHARLINE WHITE,                        §
                                              §
        Plaintiff,                            §
                                              §
v.                                            §      Civil Action No. 4:18-cv-00745-O-BP
                                              §
COMMISSIONER OF                               §
SOCIAL SECURITY,                              §
                                              §
        Defendant.                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        On January 8, 2021, the United States Magistrate Judge made Findings, Conclusions, and

a Recommendation in this case. See FCR, ECF No. 30. No objections were filed, and the

Magistrate Judge’s Recommendation is ripe for review. The Court reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the Court accepts the

Findings and Conclusions of the Magistrate Judge.

        Accordingly, Plaintiff’s Petition to Obtain Approval of a Fee for Representing a Social

Security Claimant (ECF No. 27) is GRANTED, and Ronald D. Honig, Esq., is AWARDED

attorney fees in the amount of $12,154.50 under 42 U.S.C. § 406(b). The Commissioner SHALL

CERTIFY and DISBURSE this amount from Plaintiff’s past-due benefits to Plaintiff’s counsel,

and Plaintiff’s counsel SHALL PROMPTLY RETURN to Plaintiff the $5,620.05 attorney fee

award previously entered under the Equal Access to Justice Act. See Order, ECF No. 26.

        SO ORDERED on this 8th day of February 2021.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
